United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4176
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Western District of Missouri.
Jeremy David Peery,                      *
                                         *      [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: November 3, 2006
                                 Filed: November 9, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Jeremy Peery appeals the 21-month concurrent prison sentences that the district
     1
court imposed upon his guilty plea to identity theft in violation of 18 U.S.C.
§ 1028(a)(7), and access device fraud in violation of 18 U.S.C. § 1029(a)(5). For
reversal, Peery argues that the court imposed an unreasonable sentence because it was
at the top of the Guidelines range and the court considered only the nature and
circumstances of the offense to the exclusion of other relevant factors under 18 U.S.C.



         1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
§ 3553(a) that warranted a lesser sentence. We reject this argument and affirm
Peery’s sentence.

       Specifically, we conclude that the sentence was not unreasonable, see United
States v. Booker, 543 U.S. 220, 261-62 (2005), because we see no basis for Peery to
rebut the presumption of reasonableness that attaches to a sentence that falls within
the undisputed advisory Guidelines range, see United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.),
cert. denied, 126 S. Ct. 840 (2005). As to the section 3553(a) factors, the court was
not required to explicitly discuss in open court each and every section 3553(a)
sentencing factor, and notably, the court did discuss various relevant factors such as
the seriousness of the offense, the need to promote respect for the law and to provide
just punishment, and the need to provide adequate deterrence and to protect the public
from further crimes. See United States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir.
2005) (nothing in § 3553(a) requires “robotic incantations” that each factor was
considered); United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (if
sentencing judge references some § 3553(a) considerations, appellate court is
ordinarily satisfied district court was aware of entire contents of statute).

      Accordingly, we affirm.
                     ______________________________




                                         -2-